DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims  10 and 18 are objected to because of the following informalities: 
   Claim 10 in line 7, “a bet” should be replaced by “a bit”.
   Claim 18 in line “the reception” should be replaced by “reception”.
               Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  17 is indefinite because of the claimed limitation, “upon receipt of the first frame, the transmitter is configured to not retransmit the third frame even without receipt of a fourth frame a receiver address field of which is set to the address of the wireless communication device and a frame type of which represents permission of frame transmission. “,  as recited (highlighted above) in the  claim, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 10-11  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 10827313 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 10-11  are “anticipated by” claims 1-5 of the U.S. Patent No. US 10827313 B2.

Application No. 17/074, 806 (Instant)
               US Patent No. 10827313 B2
1. A wireless communication device, comprising: a receiver configured to receive a first frame a transmitter address of which is an address of a first wireless communication device and a receiver address of which is an address of the wireless communication device; and a transmitter configured to transmit a second frame generated using a first address process in response to receipt of the first frame, wherein the first address process is a process to set a first value in a first region in a receiver address field of the second frame, and the first value is a value different from values settable in first regions in addresses of the first wireless communication device and another wireless communication device capable of receiving the second frame.
2. The wireless communication device according to claim 1, wherein the first region is a bit at a beginning of the receiver address field of the second frame.
3. The wireless communication device according to claim 2, wherein the first value is one.
4. The wireless communication device according to claim 1, wherein the second frame is generated using any of the first address process and a second address process according to a frame type of the first frame, and the second address process is a process of copying a value of a transmitter address field of the first frame to the receiver address field of the second frame.
5. The wireless communication device according to claim 4, wherein the first frame is a frame a frame type of which represents a request for permission of frame transmission, 86 upon receipt of the first frame, the transmitter is configured to transmit the second frame a frame type of which represents permission of frame transmission, using the first address process, and the receiver is configured to receive a plurality of third frames transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) after transmission of the second frame.
6. The wireless communication device according to claim 5, wherein the transmitter is configured to transmit a fourth frame including information indicating whether the plurality of third frames are successfully received, the fourth frame being generated using the first address process, and a frame type of which representing acknowledgement.
wherein the first region is a bit at a beginning of the receiver address field of the second frame, a value settable at a bit of a beginning of each of addresses of the first wireless communication device and the other wireless communication device is zero, and when a value of a bit of a beginning of a value copied from the transmitter address field of the first frame is one, the second address process sets the copied value a bet of a beginning of which is changed to zero in the receiver address field of the second frame.
11. The wireless communication device according to claim 1, further comprising at least one antenna.

A wireless communication device, comprising: a receiver configured to receive a first frame for requesting transmission permission, wherein a transmitter address of the first frame is an address of a first wireless communication device, a receiver address of the first frame is an address of the wireless communication device, a beginning bit of the transmitter address is zero and the first frame is a MAC (Medium Access Control) frame; and a transmitter configured to transmit a second frame for permission of requested transmission a predetermined time of period after the first frame is received in response to receipt of the first frame, wherein the transmitter generates the second frame under one address process selected from a first address process and a second address process, and the second frame is a MAC (Medium Access Control) frame, wherein the first address process is a process to set a bit string in which a beginning bit is one and a first region in a remaining region other than the beginning bit indicates a predetermined first value in a receiver address field of the second frame, the second address process is a process to copy a value in a transmitter address field of the first frame and set the copied value in the receiver address field of the second frame, a beginning bit of addresses of the first wireless communication device and a second wireless communication device each is zero, the second wireless communication device is capable of receiving the second frame, and the bit string is identifiable by the first wireless communication device and the second wireless communication device and the transmitter is further configured to select the first address process if a multi-user multiplexing transmission of the first wireless communication device and the second wireless communication device is permitted, generate the second frame under the first address process and transmit the second frame and select the second address process if a single user transmission of only the first wireless communication device is permitted, generate the second frame under the second address process and transmit the second frame.
2. The wireless communication device according to claim 1, wherein the receiver is configured to receive a plurality of third frames transmitted through a multi-user multiplexing after the transmitter transmits the second frame generated under the first address process, wherein the multi-user multiplexing is a spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access).
3. The wireless communication device according to claim 2, wherein the transmitter is configured to transmit a fourth frame including information indicating whether the plurality of third frames are successfully received, wherein the transmitter sets one at a beginning bit of a receiver address field of the fourth frame.
4. The wireless communication device according to claim 1, when a value at a beginning bit in the transmitter address field of the first frame is one, the second address process changes the value at the beginning bit in the transmitter address field of the first frame to zero and sets the changed value in the receiver address field of the second frame.
5. The wireless communication device according to claim 1, further comprising at least one antenna.

Claim 12  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 of U.S. Patent No. US 10827313 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12  is  “anticipated by” claim 8 of the U.S. Patent No. US 10827313 B2.

Application No. 17/074, 806 (Instant)
               US Patent No. 10827313 B2
12. A wireless communication device, comprising: a receiver configured to receive a first frame and a second frame transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access), a transmitter address of the first frame being an address of a first wireless communication device and a receiver address of the first frame being an address of the wireless communication device and a 88 transmitter address of the second frame being an address of a second wireless communication device and a receiver address of the second frame being the address of the wireless communication device; and a transmitter configured to transmit a third frame generated using a first address process in response to receipt of the first frame and the second frame, wherein the first address process is a process to set a first value in a first region in a receiver address field of the third frame, and the first value is a value different from values settable in first regions in addresses of the first and second wireless communication devices.
A wireless communication device, comprising: a receiver configured to receive a first frame and a second frame transmitted through a multi-user multiplexing, wherein the multi-user multiplexing is a spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access), wherein a transmitter address of the first frame is an address of a first wireless communication device and a receiver address of the first frame is an address of the wireless communication device, wherein a transmitter address of the second frame is an address of a second wireless communication device and a receiver address of the second frame is the address of the wireless communication device; and a transmitter configured to wherein the first address process is a process to set a bit string in which a beginning bit is one and a first region in a remaining region other than the beginning bit indicates a predetermined first value, in a receiver address field of the third frame, and wherein the bit string is identifiable by the first wireless communication device and the second wireless communication device.




Claims 13-17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. US 10827313 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-17  are  “anticipated by” claims 9-12 of the U.S. Patent No. US 10827313 B2.

Application No. 17/074, 806 (Instant)
         US Patent No. 10827313 B2
13. A wireless communication device, comprising: a receiver configured to receive a first frame; and a controller configured to determine whether a first value is set in a first region of a receiver address field in the first frame according to a frame type of the first frame, the first value being a value different from a value settable in first regions in addresses of the wireless communication device and another wireless communication device capable of receiving the first frame, and the controller being configured to perform an operation according to the frame type of the first frame when the first value is set in the first region even though a second value different from the first value is expected to be set in the first region.
wherein the first region is a bit at a beginning of the receiver address field of the first frame.
15. The wireless communication device according to claim 15,wherein the transmitter is configured to transmit a third frame a frame type of which represents a request for permission of frame transmission, the address of the wireless communication device being set in a transmitter address field of the third frame and the transmitter address of the first frame being set in a receiver address field of the third frame and, the third frame is a frame which induces transmission of the first frame, the first value being set in the first region of the receiver address field of the first frame.
16. The wireless communication device according to claim 15,wherein the transmitter is configured to transmit a third frame a frame type of which represents a request for permission of frame transmission, the address of the wireless communication device being set in a transmitter address field of the third frame and the transmitter address of the first frame being set in a receiver address field of the third frame and, the third frame is a frame which induces transmission of the first frame, the first value being set in the first region of the receiver address field of the first frame.
17. The wireless communication device according to claim 16,wherein the receiver is configured to receive the first frame having the first value being set in the first region of the receiver address field, after transmission of the third frame, and upon receipt of the first frame, the transmitter is configured to not retransmit the third frame even without receipt of a fourth frame a receiver address field of which is set to the address of the wireless communication device and a frame type of which represents permission of frame transmission.
A wireless communication device, comprising: a receiver configured to receive, in a response to a first frame for requesting transmission permission, a second frame for permission of requested transmission, wherein the second frame is transmitted a predetermined period of time after the first frame is received, and wherein the first frame and the second frame each is a MAC (Medium Access Control) frame; a controller configured to determine whether a beginning bit in a receiver address field in the second frame is one wherein a transmitter device of the second frame sets a bit string in which a beginning bit is one and a first region in a remaining region other than the beginning bit indicates a predetermined first value, in a receiver address field of the second frame; and a transmitter, wherein a beginning bit of addresses of the wireless communication device and a first wireless communication device is zero, wherein the first wireless communication device is capable of receiving the second frame and is different from the wireless communication device, and wherein the bit string is identifiable by the wireless communication device and the first wireless communication device, wherein the transmitter is configured to transmit a third frame even during a period of time in which the transmitter is prohibited from transmitting any frame if the transmitter identifies at least that the beginning bit of the bit string in the receiver address field in the second frame is one, and wherein the third frame is multi-user multiplexed with a fourth frame transmitted from the first wireless communication device which has received the second frame and identified at least that the beginning bit of the bit string is one.
wherein the multi-user multiplexing is a spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access).

11. The wireless communication device according to claim 10, wherein the transmitter is configured to transmit the first frame, and wherein the transmitter sets the address of the wireless communication device in a transmitter address field of the first frame to be transmitted and sets the transmitter address of the second frame in a receiver address field of the first frame to be transmitted.
12. The wireless communication device according to claim 11, wherein the receiver is configured to receive the second frame after the transmitter transmits the first frame, and the transmitter is configured to not retransmit the first frame even when the address of the wireless communication device is not set in a receiver address field of the second frame.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-4, 11-16 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Wentink et al. (2016/0262184), Wentink184 hereinafter, in view of Wentink et al (2015/0131627), Wentink627 hereinafter.

Re. Claim 1, Wentink184 teaches a wireless communication device(Fig. 2), comprising: a receiver(Fig. 2, 211 Transceivers) configured to receive a first frame a transmitter address of which is an address of a first wireless communication device and a receiver address of which is an address of the wireless communication device (¶0019 -  FIG. 6 shows an example ready to send (RTS) frame .. ¶0058 - Processor 230 may execute … transmission, and/or reception of…… RTS frames … AP 104 (Fig. 1) receives RTS frame, sent either by legacy devices (Fig.1, 106a/106b) or HEW devices (Fig.1, 106c/106d).  Also, the applicant labelled “RTS” as “transmission permission request” in the instant application (e.g., ¶0071 - …."RTS" (transmission permission request). ¶0075 - The RTS frame 600 includes … a receiver address (RA) field 606…, a transmitter address (TA) field 608 …Both of the RA field 606 and the TA field 608 include a full MAC address of a device, ….For an RTS frame, the MAC address in the RA field 606 typically indicates the device that is to receive the RTS frame 600, while the TA field 608 typically indicates the device that transmits the RTS frame 600); and a transmitter (Fig. 2, 211 Transceivers) configured to transmit a second frame generated using a first address process in response to receipt of the first frame (¶0015 - FIG. 3A ….. clear to send (CTS) frame. ¶0018- FIG. 5 shows an example CTS frame .. Also, the applicant labelled “CTS” as “permission of transmission” in the instant application(e.g.,¶0074 -"CTS" (permission of transmission)….) which is known in the field of endeavor as Clear to Send (CTS). Hereinafter, CTS would be interpreted as permission of requested transmission as RTS (transmission permission request / first frame) would be sent by the requested devices (e.g., STAs), in turn,  permission would be granted by APs using CTS (second frame). Fig. 3A-B, 4-6 & ¶0074 - the CTS frame 500 may include …a CTS MAC service data unit (MSDU) 506,… the inclusion of the specific MAC address in an address field of the CTS MSDU 506 may indicate, to the HEW STAs 106C and 106D of FIG. 1, that additional information is present in the CTS frame 500. Fig. 3A-B, 4-6 & ¶0075 - Similar to its use in CTS frames, the specific MAC address may additionally be included in a ready to send (RTS) frame. …. the specific MAC address may also be included in the TA field (a2 field) 608. In such a case, the RTS frame 600 appears to have been transmitted by a device with the specific MAC address. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1) as disclosed in the aforesaid sections, interpreted as a first address process), and the first value is a value different from values settable in first regions in addresses of the first wireless communication device and another wireless communication device capable of receiving the second frame (Fig. 3A-B, 4-6 & ¶0076 – The general rule is that a receiver that recognizes a specific MAC address in any one of the address fields present in a received frame parses the frame according to the rules specified for the specific MAC address… Fig. 1,7 & ¶0082 -  AP 104(First wireless communication device) may generate a CTS frame including a specific MAC address such that the HEW STAs 106C and 106D (second wireless communication device) may interpret the specific MAC address (From Figs, 3-6, it is referring to RA field of the CTS frame, specifically, Individual / Group (I/G) address bit is set to 1 (i.e., predetermined first value) as per para [0058]) as an instruction to not update their respective NAVs based on the received CTS frame (Second frame).  Because the specific MAC address may not be recognized by the legacy STAs 106A and 106B, the legacy STAs 106A and 106B may update their respective NAVs based on the time period indicated in the duration field of the CTS frame.  In such an implementation, once the CTS frame(Second frame) is transmitted by the AP 104 and received by the STAs 106A-106D (second wireless communication device) , the legacy STAs 106A and 106B may refrain from attempting to access the wireless medium for the time period indicated in the CTS frame, thereby reserving access to the medium for the HEW STAs 106C and 106D. That is, Individual / Group (I/G) address bit is set to 1 for Second wireless communication devices (STAs 106c and 106d - HEW)and Individual / Group (I/G) which is different from when AP (First wireless communication device) communicates with legacy devices; With the Individual / Group (I/G) address bit setting to 1 (predetermined first value), both AP  (First wireless communication device) and 106c and 106d / HEW (Second wireless communication devices) are able to identify each other; and second wireless communication devices are able to communicate with AP 104 using CTS frame (Second frame)).

    PNG
    media_image2.png
    631
    466
    media_image2.png
    Greyscale

Yet, Wentink184does not expressly teach wherein the first address process is a process to set a first value in a first region in a receiver address field of the second frame.
However, in the analogous art, Wentink627 explicitly discloses wherein the first address process is a process to set a first value in a first region in a receiver address field of the second frame. (Fig. 1-6 & ¶0086 - The CTS frame 300 can be transmitted by a device to reserve a channel for communication. The CTS frame 300 includes …, a receiver address (RA) field 306…The RA field 306 includes a full MAC address of a device….For a CTS frame the MAC address in the RA field 306 would typically correspond to the device the CTS frame is intended to be received by. Fig. 1-6 & ¶0087 - the RA field 306 can include a specific MAC address that the HEW STAs…STAs 106C and 106D …., are specifically configured to identify as instructing the HEW STAs not to update their respective network allocation vectors (NAVs) according to a value in the duration field 304. Thus, the HEW STAs will not be silenced by receiving the CTS frame 300. Fig. 1-6 & ¶0093 - when a frame including the second MAC address is received by the particular wireless device, the particular wireless device (e.g., HEW devices according to 802.11ac) can process the frame according to a second standard, for example, 802.11ac. In such a case, the frame including the second MAC address can be parsed differently than the frame including the first MAC address. ¶0094 - the second MAC address can be formed by setting both the I/G bit and the U/L bit of the first MAC address to 1. The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1 (“one”, interpreted as first value) and the second MAC address is processed by HEW devices as per 802.11ac) as disclosed in the aforesaid sections, interpreted as a first address process).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network to include Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network,  because it  provides an efficient mechanism in improving communication efficiency in high efficiency wireless networks. (¶0002-¶0005, Wentink627)

Re. Claim 12, Wentink184 teaches  a wireless communication device (Fig. 2), comprising: a receiver (Fig.2, 211) configured to receive a first frame and a second frame transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) (¶0019 -  FIG. 6 shows an example ready to send (RTS) frame .. ¶0058 - Processor 230 may execute … transmission, and/or reception of…… RTS frames … AP 104 (Fig. 1) receives RTS frame, sent either by legacy devices (Fig.1, 106a/106b) or HEW devices (Fig.1, 106c/106d).  Also, the applicant labelled “RTS” as “transmission permission request” in the instant application (e.g., ¶0071 - …."RTS" (transmission permission request). ¶0075 - The RTS frame 600 includes … a receiver address (RA) field 606…, a transmitter address (TA) field 608 …Both of the RA field 606 and the TA field 608 include a full MAC address of a device, ….For an RTS frame, the MAC address in the RA field 606 typically indicates the device that is to receive the RTS frame 600, while the TA field 608 typically indicates the device that transmits the RTS frame 600. ¶0015 - FIG. 3A ….. clear to send (CTS) frame. ¶0018- FIG. 5 shows an example CTS frame .. Also, the applicant labelled “CTS” as “permission of transmission” in the instant application(e.g.,¶0074 -"CTS" (permission of transmission)….) which is known in the field of endeavor as Clear to Send (CTS). Hereinafter, CTS would be interpreted as permission of requested transmission as RTS (transmission permission request / first frame) would be sent by the requested devices (e.g., STAs), in turn,  permission would be granted by APs using CTS (second frame). Fig. 2 & ¶0049 - wireless device 200 may be configured for MIMO operations. The MIMO operations may include single-user MIMO (SU-MIMO) operations and MU-MIMO operations. The wireless device 200 may also be configured for uplink (UL) transmissions using UL OFDMA communications and/or UL MU-MIMO communications, and may be configured to receive downlink (DL) data using OFDMA communications, MU-MIMO communication) , a transmitter address of the first frame being an address of a first wireless communication device and a receiver address of the first frame being an address of the wireless communication device and a 88 transmitter address of the second frame being an address of a second wireless communication device and a receiver address of the second frame being the address of the wireless communication device (Fig. 3A-B, 4,6-7 & ¶0076 - In an RTS/CTS exchange, the RA (a1) address of the CTS is copied from the TA (a2) address of the RTS frame 600, which implies that the specific MAC address will be copied into the CTS frame when it was present in the TA (a2) field 608 of the RTS frame 600. The presence of the specific MAC address in the TA (a2) field 608 of the RTS frame 600 may indicate a special meaning of the RTS frame 600 for the HEW STAs 106C and 106D, while the legacy STAs 106A and 106B will parse the RTS frame 600 as a regular RTS frame. In this manner, while the RTS frame and the CTS frame in the RTS/CTS exchange may be interpreted by HEW devices as permission to access the wireless medium, the RTS frame and the CTS frame in the RTS/CTS exchange may be interpreted by legacy devices as an instruction to update their respective NAVs (which as described above may cause the legacy devices to refrain from contending for medium access); and a transmitter (Fig.2, 211) configured to transmit a third frame generated using a first address process in response to receipt of the first frame and the second frame (Fig. 1-11 & ¶0097 - one or more control frames may be added …including acknowledgement (ACK) frames and/or end frames. ¶0019 -  FIG. 6 shows an example ready to send (RTS) frame .. ¶0058 - Processor 230 may execute … transmission, and/or reception of…… RTS frames …. Fig. 3A-B, 4-6 & ¶0074 - the CTS frame 500 may include …a CTS MAC service data unit (MSDU) 506,… the inclusion of the specific MAC address in an address field of the CTS MSDU 506 may indicate, to the HEW STAs 106C and 106D of FIG. 1, that additional information is present in the CTS frame 500. Fig. 3A-B, 4-6 & ¶0075 - The RTS frame 600 includes … a receiver address (RA) field 606…, a transmitter address (TA) field 608 …Both of the RA field 606 and the TA field 608 include a full MAC address of a device, ….For an RTS frame, the MAC address in the RA field 606 typically indicates the device that is to receive the RTS frame 600, while the TA field 608 typically indicates the device that transmits the RTS frame 600. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1.), and the first value is a value different from values settable in first regions in addresses of the first and second wireless communication devices (Fig. 3A-B, 4-6 & ¶0076 – The general rule is that a receiver that recognizes a specific MAC address in any one of the address fields present in a received frame parses the frame according to the rules specified for the specific MAC address… Fig. 1,7 & ¶0082 -  AP 104(First wireless communication device) may generate a CTS frame including a specific MAC address such that the HEW STAs 106C and 106D (second wireless communication device) may interpret the specific MAC address (From Figs, 3-6, it is referring to RA field of the CTS frame, specifically, Individual / Group (I/G) address bit is set to 1 (i.e., predetermined first value) as per para [0058]) as an instruction to not update their respective NAVs based on the received CTS frame (Second frame).  Because the specific MAC address may not be recognized by the legacy STAs 106A and 106B, the legacy STAs 106A and 106B may update their respective NAVs based on the time period indicated in the duration field of the CTS frame.  In such an implementation, once the CTS frame(Second frame) is transmitted by the AP 104 and received by the STAs 106A-106D (second wireless communication device) , the legacy STAs 106A and 106B may refrain from attempting to access the wireless medium for the time period indicated in the CTS frame, thereby reserving access to the medium for the HEW STAs 106C and 106D. That is, Individual / Group (I/G) address bit is set to 1 for Second wireless communication devices (STAs 106c and 106d - HEW)and Individual / Group (I/G) which is different from when AP (First wireless communication device) communicates with legacy devices; With the Individual / Group (I/G) address bit setting to 1 (predetermined first value), both AP  (First wireless communication device) and 106c and 106d / HEW (Second wireless communication devices) are able to identify each other; and second wireless communication devices are able to communicate with AP 104 using CTS frame (Second frame)).  
Yet,  Wentink184does not expressly teach wherein the first address process is a process to set a first value in a first region in a receiver address field of the third frame.
However, in the analogous art, Wentink627 explicitly discloses wherein the first address process is a process to set a first value in a first region in a receiver address field of the third frame (Fig. 1-6 & ¶0086 - The CTS frame 300 can be transmitted by a device to reserve a channel for communication. The CTS frame 300 includes …, a receiver address (RA) field 306…The RA field 306 includes a full MAC address of a device….For a CTS frame the MAC address in the RA field 306 would typically correspond to the device the CTS frame is intended to be received by. Fig. 1-6 & ¶0087 - the RA field 306 can include a specific MAC address that the HEW STAs…STAs 106C and 106D …., are specifically configured to identify as instructing the HEW STAs not to update their respective network allocation vectors (NAVs) according to a value in the duration field 304. Thus, the HEW STAs will not be silenced by receiving the CTS frame 300. Fig. 1-6 & ¶0093 - when a frame including the second MAC address is received by the particular wireless device, the particular wireless device (e.g., HEW devices according to 802.11ac) can process the frame according to a second standard, for example, 802.11ac. In such a case, the frame including the second MAC address can be parsed differently than the frame including the first MAC address. ¶0094 - the second MAC address can be formed by setting both the I/G bit and the U/L bit of the first MAC address to 1. The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1 (“one”, interpreted as first value) and the second MAC address is processed by HEW devices as per 802.11ac) as disclosed in the aforesaid sections, interpreted as a first address process).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network to include Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network,  because it  provides an efficient mechanism in improving communication efficiency in high efficiency wireless networks. (¶0002-¶0005, Wentink627)

Re. Claim 13, Wentink184 teaches a wireless communication device, comprising: a receiver (Fig. 2, 211 Transceivers)  configured to receive a first frame (¶0019 -  FIG. 6 shows an example ready to send (RTS) frame .. ¶0058 - Processor 230 may execute … transmission, and/or reception of…… RTS frames … AP 104 (Fig. 1) receives RTS frame, sent either by legacy devices (Fig.1, 106a/106b) or HEW devices (Fig.1, 106c/106d).  Also, the applicant labelled “RTS” as “transmission permission request” in the instant application (e.g., ¶0071 - …."RTS" (transmission permission request). ¶0075 - The RTS frame 600 includes … a receiver address (RA) field 606…, a transmitter address (TA) field 608 …Both of the RA field 606 and the TA field 608 include a full MAC address of a device, ….For an RTS frame, the MAC address in the RA field 606 typically indicates the device that is to receive the RTS frame 600, while the TA field 608 typically indicates the device that transmits the RTS frame 600); and the first value being a value different from a value settable in first regions in addresses of the wireless communication device and another wireless communication device capable of receiving the first frame (Fig. 3A-B, 4-6 & ¶0076 – The general rule is that a receiver that recognizes a specific MAC address in any one of the address fields present in a received frame parses the frame according to the rules specified for the specific MAC address… Fig. 1,7 & ¶0082 -  AP 104 (First wireless communication device) may generate a CTS frame including a specific MAC address such that the HEW STAs 106C and 106D (second wireless communication device) may interpret the specific MAC address (From Figs, 3-6, it is referring to RA field of the CTS frame, specifically, Individual / Group (I/G) address bit is set to 1 (i.e., predetermined first value) as per para [0058]) as an instruction to not update their respective NAVs based on the received CTS frame (Second frame).  Because the specific MAC address may not be recognized by the legacy STAs 106A and 106B, the legacy STAs 106A and 106B may update their respective NAVs based on the time period indicated in the duration field of the CTS frame.  In such an implementation, once the CTS frame (Second frame) is transmitted by the AP 104 and received by the STAs 106A-106D (second wireless communication device) , the legacy STAs 106A and 106B may refrain from attempting to access the wireless medium for the time period indicated in the CTS frame, thereby reserving access to the medium for the HEW STAs 106C and 106D. That is, Individual / Group (I/G) address bit is set to 1 for Second wireless communication devices (STAs 106c and 106d - HEW) and Individual / Group (I/G) which is different from when AP (First wireless communication device) communicates with legacy devices; With the Individual / Group (I/G) address bit setting to 1 (predetermined first value), both AP  (First wireless communication device) and 106c and 106d / HEW (Second wireless communication devices) are able to identify each other; and second wireless communication devices are able to communicate with AP 104 using CTS frame (Second frame)), and the controller (Fig. 2, 230) being configured to perform an operation according to the frame type of the first frame when the first value is set in the first region even though a second value different from the first value is expected to be set in the first region (Fig. 3A-B, 4-6 & ¶0076 – The general rule is that a receiver that recognizes a specific MAC address in any one of the address fields present in a received frame parses the frame according to the rules specified for the specific MAC address… Fig. 1,7 & ¶0082 -  AP 104 (First wireless communication device) may generate a CTS frame including a specific MAC address such that the HEW STAs 106C and 106D (second wireless communication device) may interpret the specific MAC address (From Figs, 3-6, it is referring to RA field of the CTS frame, specifically, Individual / Group (I/G) address bit is set to 1 (i.e., predetermined first value) as per para [0058]) as an instruction to not update their respective NAVs based on the received CTS frame (Second frame).  Because the specific MAC address may not be recognized by the legacy STAs 106A and 106B, the legacy STAs 106A and 106B may update their respective NAVs based on the time period indicated in the duration field of the CTS frame.  In such an implementation, once the CTS frame (Second frame) is transmitted by the AP 104 and received by the STAs 106A-106D (second wireless communication device) , the legacy STAs 106A and 106B may refrain from attempting to access the wireless medium for the time period indicated in the CTS frame, thereby reserving access to the medium for the HEW STAs 106C and 106D. That is, Individual / Group (I/G) address bit is set to 1 for Second wireless communication devices (STAs 106c and 106d - HEW)and Individual / Group (I/G) which is different from when AP (First wireless communication device) communicates with legacy devices; With the Individual / Group (I/G) address bit setting to 1 (predetermined first value), both AP  (First wireless communication device) and 106c and 106d / HEW (Second wireless communication devices) are able to identify each other; and second wireless communication devices are able to communicate with AP 104 using CTS frame (Second frame)).
Yet, Wentink184does not expressly teach a controller configured to determine whether a first value is set in a first region of a receiver address field in the first frame according to a frame type of the first frame.
However, in the analogous art, Wentink627 explicitly discloses a controller (Fig. 2, 204) configured to determine whether a first value is set in a first region of a receiver address field in the first frame according to a frame type of the first frame (Fig. 1-6 & ¶0086 - The CTS frame 300 can be transmitted by a device to reserve a channel for communication. The CTS frame 300 includes …, a receiver address (RA) field 306…The RA field 306 includes a full MAC address of a device….For a CTS frame the MAC address in the RA field 306 would typically correspond to the device the CTS frame is intended to be received by. Fig. 1-6 & ¶0087 - the RA field 306 can include a specific MAC address that the HEW STAs…STAs 106C and 106D …., are specifically configured to identify as instructing the HEW STAs not to update their respective network allocation vectors (NAVs) according to a value in the duration field 304. Thus, the HEW STAs will not be silenced by receiving the CTS frame 300. Fig. 1-6 & ¶0092 - For an RTS frame, the MAC address in the RA field 606 would typically correspond to the device receiving the RTS frame 600, while the TA field 608 would typically correspond to the device transmitting the RTS frame 600…., the specific MAC address can also be included in the TA field (a2 field) 608…. the RA (a1) address of the CTS is copied from the TA (a2) address of the RTS frame 600, which implies that the specific MAC address will be copied into the CTS frame when it was present in the TA (a2) field 608 of the RTS frame 600. The presence of the specific MAC address in the TA (a2) field 608 of the RTS frame 600 can indicate a special meaning of the RTS frame 600 for the HEW STAs 106C and 106D, while the legacy STAs 106A and 106B will parse the RTS frame 600 as a regular RTS frame. Fig. 1-6 & ¶0093 - when a frame including the second MAC address is received by the particular wireless device, the particular wireless device (e.g., HEW devices according to 802.11ac) can process the frame according to a second standard, for example, 802.11ac. In such a case, the frame including the second MAC address can be parsed differently than the frame including the first MAC address. ¶0094 - the second MAC address can be formed by setting both the I/G bit and the U/L bit of the first MAC address to 1. The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1 (“one”, interpreted as first value) and the second MAC address is processed by HEW devices as per 802.11ac) as disclosed in the aforesaid sections, interpreted as a first address process. Also, first region refers to  specific MAC addresses of MAC header frame where I/G bit is set to 1 (first value), which, in turn relates to specific MAC address (or receiver address) of RTS/CTS frame).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network to include Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network,  because it  provides an efficient mechanism in improving communication efficiency in high efficiency wireless networks. (¶0002-¶0005, Wentink627)

Re. Claims 2 and 14,  Wentink184 and Wentink627 teach claims 1 and 13.
Wentink184 further teaches wherein the first region is a bit at a beginning of the receiver address field of the second frame. (Figs. 3A-B, 4-7 & ¶0079- the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the specification "Individual/Group" bit (I/G bit) is set to "1" (first value)”). ¶0064 - …The CTS frame 300  (Second frame)  is shown to include 4 different fields: a frame control (FC) field 302, a duration field 304, a receiver address (RA) field306…. the fields 302, 304, 306, and 308 may have lengths of 2 bytes, 2 bytes, 6 bytes, and 4 bytes, respectively.  The RA field 306 includes a full MAC address of a device, which is a 48-bit (6 octet) value. That is, 48-bit of RA field consists of 0 and 1 bits, hence, the beginning of the RA field is a bit).



Re. Claim 3, Wentink184 and Wentink627 teach claim 2.
Wentink184 further teaches  wherein the predetermined first value is one. (¶0079- the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the specification "Individual/Group" bit (I/G bit) is set to "1" (first value)”).

Re. Claim 4,  Wentink184 and Wentink627 teach claim 1.
Wentink184 further teaches wherein the second frame is generated using any of the first address process and a second address process according to a frame type of the first frame (Fig. 3A-B, 4-6 & ¶0064 - The CTS frame 300 may be transmitted by a device to reserve a channel for communication. The CTS frame 300 is shown to include 4 different fields: a frame control (FC) field 302, a duration field 304, a receiver address (RA) field 306 (also referred to as a receiver address (a1)). ¶0065 - the MAC address contained in the RA field 306 of a CTS frame indicates the device to which the CTS frame is addressed. ¶0066 - the RA field 306 may include a specific MAC address that HEW STAs (e.g., HEW STAs 106C and 106D of FIG. 1) may be configured to interpret as instructions not to update their respective network allocation vectors (NAVs) based on the received CTS frame 300. In this manner, the HEW STAs 106C and 106D may not be prevented from medium access based on reception of the CTS frame 300. In contrast, because the legacy STAs 106A and 106B may not recognize the specific MAC address contained in the RA field 306 of the CTS frame 300, …, thereby preventing the legacy STAs 106A and 106B from contending for medium access during the indicated time period. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1) as disclosed in the aforesaid sections, interpreted as a first address process. Also, see ¶0076 for the second address process ), and the second address process is a process of copying a value of a transmitter address field of the first frame to the receiver address field of the second frame (¶0076 - In an RTS/CTS exchange, the RA (a1) address of the CTS is copied from the TA (a2) address of the RTS frame 600, which implies that the specific MAC address will be copied into the CTS frame when it was present in the TA (a2) field 608 of the RTS frame 600. The presence of the specific MAC address in the TA (a2) field 608 of the RTS frame 600 may indicate a special meaning of the RTS frame 600 for the HEW STAs 106C and 106D, while the legacy STAs 106A and 106B will parse the RTS frame 600 as a regular RTS frame. In this manner, while the RTS frame and the CTS frame in the RTS/CTS exchange may be interpreted by HEW devices as permission to access the wireless medium, the RTS frame and the CTS frame in the RTS/CTS exchange may be interpreted by legacy devices as an instruction to update their respective NAVs (which as described above may cause the legacy devices to refrain from contending for medium access)).

Re. Claims 11 and 20,  Wentink184 and Wentink627 teach claims 1 and 13.
Wentink184  also teaches further comprising at least one antenna. (Fig. 2, 250(1)-250(n) & ¶0048)

Re. Claim 15,  Wentink184 and Wentink627 teach claim 13.
Wentink184 also teaches further comprising a transmitter (Fig. 2, 211) configured to transmit a second frame after receipt of the first frame when the first value is set in the first 89 region of the first frame and a frame type of the first frame represents permission of frame transmission (¶0015 - FIG. 3A ….. clear to send (CTS) frame. ¶0018- FIG. 5 shows an example CTS frame .. Also, the applicant labelled “CTS” as “permission of transmission” in the instant application (e.g.,¶0074 -"CTS" (permission of transmission)….) which is known in the field of endeavor as Clear to Send (CTS). Hereinafter, CTS would be interpreted as permission of requested transmission as RTS (transmission permission request / first frame) would be sent by the requested devices (e.g., STAs), in turn,  permission would be granted by APs using CTS (second frame). Fig. 3A-B, 4-6 & ¶0074 - the CTS frame 500 may include …a CTS MAC service data unit (MSDU) 506,… the inclusion of the specific MAC address in an address field of the CTS MSDU 506 may indicate, to the HEW STAs 106C and 106D of FIG. 1, that additional information is present in the CTS frame 500. Fig. 3A-B, 4-6 & ¶0075 - Similar to its use in CTS frames, the specific MAC address may additionally be included in a ready to send (RTS) frame. …. the specific MAC address may also be included in the TA field (a2 field) 608. In such a case, the RTS frame 600 appears to have been transmitted by a device with the specific MAC address. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1) as disclosed in the aforesaid sections, interpreted as a first address process), wherein the second frame is transmitted with another second frame transmitted from the other wireless communication device having received the first frame, through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) (Fig. 1,7 & ¶0082 -  AP 104 (First wireless communication device) may generate a CTS frame including a specific MAC address such that the HEW STAs 106C and 106D (second wireless communication device) may interpret the specific MAC address (From Figs, 3-6, it is referring to RA field of the CTS frame, specifically, Individual / Group (I/G) address bit is set to 1 (i.e., predetermined first value) as per para [0058]) as an instruction to not update their respective NAVs based on the received CTS frame (Second frame).  Because the specific MAC address may not be recognized by the legacy STAs 106A and 106B, the legacy STAs 106A and 106B may update their respective NAVs based on the time period indicated in the duration field of the CTS frame.  In such an implementation, once the CTS frame (Second frame) is transmitted by the AP 104 and received by the STAs 106A-106D (second wireless communication device) , the legacy STAs 106A and 106B may refrain from attempting to access the wireless medium for the time period indicated in the CTS frame, thereby reserving access to the medium for the HEW STAs 106C and 106D. Fig. 2 & ¶0049 - wireless device 200 may be configured for MIMO operations. The MIMO operations may include single-user MIMO (SU-MIMO) operations and MU-MIMO operations. The wireless device 200 may also be configured for uplink (UL) transmissions using UL OFDMA communications and/or UL MU-MIMO communications, and may be configured to receive downlink (DL) data using OFDMA communications, MU-MIMO communications).

Re. Claim 16,  Wentink184 and Wentink627 teach claim 15.
Wentink184 further teaches wherein the transmitter (Fig. 2, 211) is configured to transmit a third frame a frame type of which represents a request for permission of frame transmission (¶0015 - FIG. 3A ….. clear to send (CTS) frame. ¶0018- FIG. 5 shows an example CTS frame .. Also, the applicant labelled “CTS” as “permission of transmission” in the instant application (e.g.,¶0074 -"CTS" (permission of transmission)….) which is known in the field of endeavor as Clear to Send (CTS). Hereinafter, CTS would be interpreted as permission of requested transmission as RTS (transmission permission request / first frame) would be sent by the requested devices (e.g., STAs), in turn,  permission would be granted by APs using CTS (third frame). Fig. 3A-B, 4-6 & ¶0074 - the CTS frame 500 may include …a CTS MAC service data unit (MSDU) 506,… the inclusion of the specific MAC address in an address field of the CTS MSDU 506 may indicate, to the HEW STAs 106C and 106D of FIG. 1, that additional information is present in the CTS frame 500. Fig. 3A-B, 4-6 & ¶0075 - Similar to its use in CTS frames, the specific MAC address may additionally be included in a ready to send (RTS) frame. …. the specific MAC address may also be included in the TA field (a2 field) 608. In such a case, the RTS frame 600 appears to have been transmitted by a device with the specific MAC address. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1) as disclosed in the aforesaid sections, interpreted as a first address process), the address of the wireless communication device being set in a transmitter address field of the third frame and the transmitter address of the first frame being set in a receiver address field of the third frame (Fig. 3A-B, 4,6-7 & ¶0076 - In an RTS/CTS exchange, the RA (a1) address of the CTS is copied from the TA (a2) address of the RTS frame 600, which implies that the specific MAC address will be copied into the CTS frame when it was present in the TA (a2) field 608 of the RTS frame 600. The presence of the specific MAC address in the TA (a2) field 608 of the RTS frame 600 may indicate a special meaning of the RTS frame 600 for the HEW STAs 106C and 106D, while the legacy STAs 106A and 106B will parse the RTS frame 600 as a regular RTS frame. In this manner, while the RTS frame and the CTS frame in the RTS/CTS exchange may be interpreted by HEW devices as permission to access the wireless medium, the RTS frame and the CTS frame in the RTS/CTS exchange may be interpreted by legacy devices as an instruction to update their respective NAVs (which as described above may cause the legacy devices to refrain from contending for medium access)) and, the third frame is a frame which induces transmission of the first frame, the first value being set in the first region of the receiver address field of the first frame (Fig. 3A-B, 4-6 & ¶0074 - the CTS frame 500 may include …a CTS MAC service data unit (MSDU) 506,… the inclusion of the specific MAC address in an address field of the CTS MSDU 506 may indicate, to the HEW STAs 106C and 106D of FIG. 1, that additional information is present in the CTS frame 500. Fig. 3A-B, 4-6 & ¶0075 - Similar to its use in CTS frames, the specific MAC address may additionally be included in a ready to send (RTS) frame. …. the specific MAC address may also be included in the TA field (a2 field) 608. In such a case, the RTS frame 600 appears to have been transmitted by a device with the specific MAC address. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1) as disclosed in the aforesaid sections, interpreted as a first address process.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wentink184, in view of Wentink627, further in view of Seok et al. (2016/0029373), Seok hereinafter.

Re. Claim 5,  Wentink184 and Wentink627 teach claim 4.
Wentink184 further teaches wherein the first frame is a frame a frame type of which represents a request for permission of frame transmission (¶0019 -  FIG. 6 shows an example ready to send (RTS) frame .. ¶0058 - Processor 230 may execute … transmission, and/or reception of…… RTS frames … AP 104 (Fig. 1) receives RTS frame, sent either by legacy devices (Fig.1, 106a/106b) or HEW devices (Fig.1, 106c/106d).  Also, the applicant labelled “RTS” as “transmission permission request” in the instant application (e.g., ¶0071 - …."RTS" (transmission permission request)), 86 upon receipt of the first frame, the transmitter is configured to transmit the second frame a frame type of which represents permission of frame transmission, using the first address process (¶0015 - FIG. 3A ….. clear to send (CTS) frame. ¶0018- FIG. 5 shows an example CTS frame .. Also, the applicant labelled “CTS” as “permission of transmission” in the instant application(e.g.,¶0074 -"CTS" (permission of transmission)….) which is known in the field of endeavor as Clear to Send (CTS). Hereinafter, CTS would be interpreted as permission of requested transmission as RTS (transmission permission request/first frame) would be sent by the requested devices (e.g., STAs), in turn,  permission would be granted by APs using CTS (second frame). ¶0066 - the RA field 306 may include a specific MAC address that HEW STAs (e.g., HEW STAs 106C and 106D of FIG. 1) may be configured to interpret as instructions not to update their respective network allocation vectors (NAVs) based on the received CTS frame 300. In this manner, the HEW STAs 106C and 106D may not be prevented from medium access based on reception of the CTS frame 300. In contrast, because the legacy STAs 106A and 106B may not recognize the specific MAC address contained in the RA field 306 of the CTS frame 300, …, thereby preventing the legacy STAs 106A and 106B from contending for medium access during the indicated time period. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1) as disclosed in the aforesaid sections, interpreted as a first address process. Also, see ¶0076 for the second address process), 
Yet, Wentink184 and Wentink627 do not expressly teach the receiver is configured to receive a plurality of third frames transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) after transmission of the second frame.
However, in the analogous art, Seok explicitly discloses the receiver (Fig.1, 22) is configured to receive a plurality of third frames transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) after transmission of the second frame. (Fig. 13-17 & ¶0165 - Upon receipt of the RTS PPDU, the AP may determine STAs (e.g., STA2, STA3, and STA4) to perform a UL MU-MIMO or OFDMA transmission simultaneously with STA1 and transmit a CTS PPDU to the plurality of STAs. The CTS PPDU may include a list of STAs (e.g., STA1, STA2, STA3, and STA4) allowed to be allocated to subchannels and perform simultaneous PSDU transmissions on the subchannels. That is, the CTS PPDU may correspond to the afore-described trigger frame (or polling frame) for a UL MU-MIMO or OFDMA transmission. Fig. 13-17 & ¶0171  - ACK frames for a UL MU transmission elicited by a trigger frame (i.e. a CTS frame) from an AP have the same property for the plurality of STAs. In the example of FIG. 14, transmission of an RTS PPDU, transmission of a CTS PPDU, and MU-MIMO or OFDMA transmission of a DATA PPDU on an allocated subchannel by each STA are performed ….).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network  and Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network to include Seok’s invention of an uplink acknowledgment procedure in response to a downlink multi-user transmission in a High Efficiency WLAN (HEW) network,  because it  provide an efficient mechanism in determining frequency resources in which a multi-user transmission is performed, in turns, increases the usage efficiency of radio resources. (¶0002-¶0007, Seok)

Re. Claim 6,  Wentink184 , Wentink627 and  Seok  teach claim 5.
Yet, Wentink184 and  Wentink627 do not expressly teach wherein the transmitter is configured to transmit a fourth frame including information indicating whether the plurality of third frames are successfully received, the fourth frame being generated using the first address process, and a frame type of which representing acknowledgement.
However, in the analogous art, Seok explicitly discloses wherein the transmitter (Fig.1, 21) is configured to transmit a fourth frame including information indicating whether the plurality of third frames are successfully received, the fourth frame being generated using the first address process, and a frame type of which representing acknowledgement. (Fig. 13-17 & & ¶0165 - Upon receipt of the RTS PPDU, the AP may determine STAs (e.g., STA2, STA3, and STA4) to perform a UL MU-MIMO or OFDMA transmission simultaneously with STA1 and transmit a CTS PPDU to the plurality of STAs. The CTS PPDU may include a list of STAs (e.g., STA1, STA2, STA3, and STA4) allowed to be allocated to subchannels and perform simultaneous PSDU transmissions on the subchannels. That is, the CTS PPDU may correspond to the afore-described trigger frame (or polling frame) for a UL MU-MIMO or OFDMA transmission. Fig. 13-17 & ¶0167 - Upon receipt of PSDUs on the respective subchannels from the plurality of STAs, the AP may transmit ACKs in response to the received PSDUs, in the form of blocks ACKs on the subchannels in which the PSDUs haven been received. A block ACK procedure is a scheme in which one block ACK frame is used for a plurality of MPDUs instead of individual ACKs for all MPDUs. Fig. 13-17 & ¶0171  - ACK frames for a UL MU transmission elicited by a trigger frame (i.e. a CTS frame) from an AP have the same property for the plurality of STAs. ….transmission of an RTS PPDU, transmission of a CTS PPDU, and MU-MIMO or OFDMA transmission of a DATA PPDU on an allocated subchannel by each STA are performed).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network  and Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network to include Seok’s invention of an uplink acknowledgment procedure in response to a downlink multi-user transmission in a High Efficiency WLAN (HEW) network,  because it  provide an efficient mechanism in determining frequency resources in which a multi-user transmission is performed, in turns, increases the usage efficiency of radio resources. (¶0002-¶0007, Seok)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wentink184, in view of Wentink627, further in view of You et al. (2017/0208627) You hereinafter, further in view of Kim et al. (2012/0263091), Kim hereinafter.

Re. Claim 7,  Wentink184 and Wentink627 teach claim 1.
Wentink184 further teaches the plurality of wireless communication devices are a plurality of wireless communication devices among the first wireless communication device and the other wireless communication device. (Fig. 1-6 &  ¶0076 - AP 104 (Fig. 1) receives RTS frame, sent either by legacy devices (Fig.1, 106a/106b) or HEW devices (Fig.1, 106c/106d)).
Yet, Wentink184 and  Wentink627 do not expressly teach wherein the transmitter is configured to transmit the second frame a frame type of which representing permission of frame transmission without receiving the first frame at the receiver, and transmit a plurality of fifth frames addressed to a plurality of wireless communication devices through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) a predetermined time after transmission of the second frame.
However, in the analogous art, You explicitly discloses wherein the transmitter (Fig. 33, 103) is configured to transmit the second frame a frame type of which representing permission of frame transmission without receiving the first frame at the receiver. (Fig. 23 -25 & ¶0228 - In order to transmit the downlink data to the base station and the UE in the unlicensed band, the scheme may be considered in that the base station which will transmit data without transmitting the RTS frame, immediately transmits the CTS or the CTS-to-self, and then transmits the LTE frame to the UE.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network  and Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network to include You’s invention 
Yet, Wentink184 , Wentink627  and You do not expressly teach transmit a plurality of fifth frames addressed to a plurality of wireless communication devices through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) a predetermined time after transmission of the second frame.
However, in the analogous art, Kim explicitly discloses transmit a plurality of fifth frames addressed to a plurality of wireless communication devices through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) a predetermined time after transmission of the second frame. (Fig. 2-4 & ¶0059 - After receiving a response frame from the last wireless STA in response to the sounding request, the AP, after SIFS, transmits a CTS-to-Self frame as a NAV distribution process before transmitting a MU-MIMO data frame, at step S203. Fig. 2-4 & ¶0061 - After NAV distribution is completed, the AP transmits a MU-MIMO data frame, including a group number, to a plurality of wireless STAs and, after SIFS, receives a response frame (ACK frame) from each wireless STA in response to the transmitted data frame).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network  and Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network and You’s invention of a system and a method for receiving data through unlicensed band to include Kim’s invention of a method for recovering a transmission-failed frame in wireless communication system,  because it provides an 

Re. Claim 8,  Wentink184 and Wentink627 teach claim 1.
Yet, Wentink184 and  Wentink627 do not expressly teach wherein the transmitter is configured to transmit the second frame a frame type which represent permission of frame transmission, without receiving the first frame at the receiver, and the receiver is configured to receive a plurality of sixth 87 frames transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) a predetermined time after transmission of the second frame, and transmitters of the plurality of sixth frames are a plurality of wireless.
However, in the analogous art, You explicitly discloses wherein the transmitter (Fig. 33, 103) is configured to transmit the second frame a frame type which represent permission of frame transmission, without receiving the first frame at the receiver. (Fig. 23 -25 & ¶0228 - In order to transmit the downlink data to the base station and the UE in the unlicensed band, the scheme may be considered in that the base station which will transmit data without transmitting the RTS frame, immediately transmits the CTS or the CTS-to-self, and then transmits the LTE frame to the UE.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network  and Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network to include You’s invention of a system and a method for receiving data through unlicensed band,  because it provides an efficient mechanism in preventing hidden nodes or terminals in gaining unwarranted access to channel resources 
Yet, Wentink184 , Wentink627  and You do not expressly teach the receiver is configured to receive a plurality of sixth 87 frames transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) a predetermined time after transmission of the second frame, and transmitters of the plurality of sixth frames are a plurality of wireless.
However, in the analogous art, Kim explicitly discloses the receiver is configured to receive a plurality of sixth 87 frames transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) a predetermined time after transmission of the second frame, and transmitters of the plurality of sixth frames are a plurality of wireless. (Fig. 2-4 & ¶0059 - After receiving a response frame from the last wireless STA in response to the sounding request, the AP, after SIFS, transmits a CTS-to-Self frame as a NAV distribution process before transmitting a MU-MIMO data frame, at step S203. Fig. 2-4 & ¶0061 - After NAV distribution is completed, the AP transmits a MU-MIMO data frame, including a group number, to a plurality of wireless STAs and, after SIFS, receives a response frame (ACK frame) from each wireless STA in response to the transmitted data frame).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network  and Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network and You’s invention of a system and a method for receiving data through unlicensed band to include Kim’s invention of a method for recovering a transmission-failed frame in wireless communication system,  because it provides an efficient mechanism in recovering a frame, which has failed to be transmitted, among frames transmitted 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wentink184, in view of Wentink627,  further  in view of Chun (2017/0171878), Chun878 hereinafter.

Re. Claim 17,  Wentink184 and Wentink627 teach claim 16.
Wentink184 further teaches wherein the receiver (Fig.2, 211) is configured to receive the first frame having the first value being set in the first region of the receiver address field, after transmission of the third frame, and upon receipt of the first frame (Fig. 1-11 & ¶0097 - one or more control frames may be added …including acknowledgement (ACK) frames and/or end frames. ¶0019 -  FIG. 6 shows an example ready to send (RTS) frame .. ¶0058 - Processor 230 may execute … transmission, and/or reception of…… RTS frames …. Fig. 3A-B, 4-6 & ¶0074 - the CTS frame 500 may include …a CTS MAC service data unit (MSDU) 506,… the inclusion of the specific MAC address in an address field of the CTS MSDU 506 may indicate, to the HEW STAs 106C and 106D of FIG. 1, that additional information is present in the CTS frame 500. Fig. 3A-B, 4-6 & ¶0075 - The RTS frame 600 includes … a receiver address (RA) field 606…, a transmitter address (TA) field 608 …Both of the RA field 606 and the TA field 608 include a full MAC address of a device, ….For an RTS frame, the MAC address in the RA field 606 typically indicates the device that is to receive the RTS frame 600, while the TA field 608 typically indicates the device that transmits the RTS frame 600. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1), 
Yet, Wentink184 does not expressly teach the transmitter is configured to not retransmit the third frame even without receipt of a fourth frame a receiver address field of which is set to the address of the wireless communication device and a frame type of which represents permission of frame transmission.
However, in the field of endeavor, Chun878 teaches the transmitter (Fig. 43, RF unit 4313 & [0775] - The RF unit 4313 is connected to the processor 4311 to transmit and/receive a wireless signal.) is configured to not retransmit the third frame even without receipt of a fourth frame a receiver address field of which is set to the address of the wireless communication device and a frame type of which represents permission of frame transmission (Fig. 15 & ¶0340 -  … Beamforming Report Poll frame is configured to include the Frame Control field, the Duration field, the Receiving Address (RA) field, the Transmitting Address (TA) field, the Feedback Segment Retransmission Bitmap field, .. ¶0341 - The RA field value represents the address of an intended recipient. [0342] - The TA field value represents a bandwidth for signaling the address of the STA which transmits the Beamforming Report Poll or the TA. [0343] - The Feedback Segment Retransmission Bitmap field indicates the feedback segment requested by the VHT Compressed Beamforming report. ¶0344 - In the Feedback Segment Retransmission Bitmap field value, when the bit of position n is `1` (in the case of the LSB, n=0 and in the case of the MSB, n=7), the feedback segment corresponding to n in the Remaining Feedback Segments subfield in the VHT MIMO Control field of the VHT compressed beamforming frame is requested.  On the contrary, when the bit of position n is `0`, the feedback segment corresponding to n in the Remaining Feedback Segments subfield in the VHT MIMO Control field is not requested. That is, there is an exchange of frames, Beamforming Report Poll frame and VHT compressed beamforming frame between AP and STA, with the setting of Retransmission Bitmap (bit position n is 0 or 1), VHT compressed beamforming frame would be transmitted or not).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network  and Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network to include Chun’s invention of a system and a method for transmitting uplink multi-user data in wireless communication 878)

Re. Claim 18,  Wentink184 and Wentink627 teach claim 13.
Wentink184 further teaches wherein the first frame is a frame a frame type of which represents acknowledgement, and when the first value is set in the first region in the receiver address field of the first frame (¶0015 - FIG. 3A ….. clear to send (CTS) frame. ¶0018- FIG. 5 shows an example CTS frame .. Also, the applicant labelled “CTS” as “permission of transmission” in the instant application(e.g.,¶0074 -"CTS" (permission of transmission)….) which is known in the field of endeavor as Clear to Send (CTS). Hereinafter, CTS would be interpreted as permission of requested transmission as RTS (transmission permission request) would be sent by the requested devices (e.g., STAs), in turn,  permission would be granted by APs using CTS. Fig. 3A-B, 4-6 & ¶0074 - the CTS frame 500 may include …a CTS MAC service data unit (MSDU) 506,… the inclusion of the specific MAC address in an address field of the CTS MSDU 506 may indicate, to the HEW STAs 106C and 106D of FIG. 1, that additional information is present in the CTS frame 500. Fig. 3A-B, 4-6 & ¶0075 - Similar to its use in CTS frames, the specific MAC address may additionally be included in a ready to send (RTS) frame. …. the specific MAC address may also be included in the TA field (a2 field) 608. In such a case, the RTS frame 600 appears to have been transmitted by a device with the specific MAC address. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1) as disclosed in the aforesaid sections, interpreted as a first address process),
Yet, Wentink184 and Wentink627 do not expressly teach the controller is configured to identify information on whether the reception of a data frame succeeded or not on the wireless communication device in the 90 first frame, and verifies whether a fifth frame based is successfully transmitted based on the information on whether the reception of a data frame succeeded or not.
However, in the analogous art, Chun878 explicitly  discloses the controller (Fig. 43, 4311) is configured to identify information on whether the reception of a data frame succeeded or not on the wireless communication device in the 90 first frame, and verifies whether a fifth frame based is successfully transmitted based on the information on whether the reception of a data frame succeeded or not (Fig. 12-Fig. 37 & ¶0217 - An AP and/or an STA may perform a procedure for exchanging a request to send (RTS) frame and a clear to send (CTS) frame in order to provide notification that they will access a medium. The RTS frame and the CTS frame include information indicating a temporal section in which a wireless medium required to transmit/receive an ACK frame has been reserved to be accessed if substantial data frame transmission and an acknowledgement response (ACK) are supported. Fig. 30 & ¶0535 - The AP may transmit only the ACK frame 3030 for the UL MU data frame which is successfully received to the corresponding STA. Further, the AP may announce whether the UL MU data frame is successfully received as ACK or NACK through the ACK frame 3030. When the ACK frame 3030 includes NACK information, the ACK frame 3030 may include even a reason for the NACK or information (for example, the UL MU scheduling information, and the like) for a subsequent procedure ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for 627’s invention of  a system and a method for protecting reception of communication in a wireless network to include Chun’s invention of a system and a method for transmitting uplink multi-user data in wireless communication system, because it provides high speed data with an improved spectrum efficiency in indoor hotspots area using WLAN system. (Title, [0009], Chun878)


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wentink184, in view of Wentink627,  further in view of Kim.

Re. Claim 19,  Wentink184 and Wentink627 teach claim 13.

Wentink184 further teaches wherein the first frame is a frame a frame type of which represents permission of transmission , and when the first value is set in the first region in the receiver address field of the first frame (¶0015 - FIG. 3A ….. clear to send (CTS) frame. ¶0018- FIG. 5 shows an example CTS frame .. Also, the applicant labelled “CTS” as “permission of transmission” in the instant application (e.g.,¶0074 -"CTS" (permission of transmission)….) which is known in the field of endeavor as Clear to Send (CTS). Hereinafter, CTS would be interpreted as permission of requested transmission as RTS would be sent by the requested devices (e.g., STAs), in turn,  permission would be granted by APs using CTS. Fig. 3A-B, 4-6 & ¶0074 - the CTS frame 500 may include …a CTS MAC service data unit (MSDU) 506,… the inclusion of the specific MAC address in an address field of the CTS MSDU 506 may indicate, to the HEW STAs 106C and 106D of FIG. 1, that additional information is present in the CTS frame 500. Fig. 3A-B, 4-6 & ¶0075 - Similar to its use in CTS frames, the specific MAC address may additionally be included in a ready to send (RTS) frame. …. the specific MAC address may also be included in the TA field (a2 field) 608. In such a case, the RTS frame 600 appears to have been transmitted by a device with the specific MAC address. ¶0079 - the second MAC address may be formed by setting the Individual/Group (I/G) address bit of the first MAC address to 1… The applicant discloses in para (0058) of the instant application "Individual/Group" bit (I/G bit) is set to "1" (first value)”. Here, the specific MAC address (e.g., second MAC address is formed based on a predefined rule by setting the I/G bit of the first MAC address to 1) as disclosed in the aforesaid sections, interpreted as a first address process), 
Yet, Wentink184 and Wentink627 do not expressly teach the receiver is configured to receives a sixth frame addressed to the wireless communication device among a plurality of sixth frames transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) from an transmitter of the first frame after transmission of the first frame.
However, in the analogous art, Kim explicitly discloses  the receiver is configured to receives a sixth frame addressed to the wireless communication device among a plurality of sixth frames transmitted through spatial multiplexing or OFDMA (Orthogonal Frequency Division Multiple Access) from an transmitter of the first frame after transmission of the first frame. (Fig. 2-4 & ¶0059 - After receiving a response frame from the last wireless STA in response to the sounding request, the AP, after SIFS, transmits a CTS-to-Self frame as a NAV distribution process before transmitting a MU-MIMO data frame, at step S203. Fig. 2-4 & ¶0061 - After NAV distribution is completed, the AP transmits a MU-MIMO data frame, including a group number, to a plurality of wireless STAs and, after SIFS, receives a response frame (ACK frame) from each wireless STA in response to the transmitted data frame).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wentink184’s invention of a system and a method for improved communication efficiency in a high efficiency wireless network  and Wentink627’s invention of  a system and a method for protecting reception of communication in a wireless network to include Kim’s invention of a method for recovering a transmission-failed frame in wireless communication system,  because it provides an efficient mechanism in recovering a frame, which has failed to be transmitted, among frames 

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 9 -  wherein the transmitter is configured to transmit a seventh frame including information indicating whether the plurality of sixth frames are successfully received, the seventh frame being generated using the first address process and a frame type of which representing acknowledgement.
Claim 10 -  wherein the first region is a bit at a beginning of the receiver address field of the second frame, a value settable at a bit of a beginning of each of addresses of the first wireless communication device and the other wireless communication device is zero, and when a value of a bit of a beginning of a value copied from the transmitter address field of the first frame is one, the second address process sets the copied value a bit of a beginning of which is changed to zero in the receiver address field of the second frame.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yong Ho Seok (2014/0307602); See ¶0012, ¶0232 along with Fig. 13-16.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467